Cassoday, J.
The findings of the court are clearly sustained by the evidence. Under the statutes it was the legal right of the respective laborers, by serving the requisite notices, to have held the railway company directly liable for the amount of their wages. Sec. 1815, R. S., as amended by ch. 318, Laws of 1881. By their contract with the company, the defendants assumed the responsibility which the law thus placed upon the company. The obligation of the defendants to pay to the respective laborers the full amount of their wages, including board, thus became fixed by contract with the company, regardless of any state of account which might exist between them and any of their subcontractors. The facts set forth in the foregoing statement clearly bring the case within the ruling of this court in Sterling v. Ryan, 72 Wis. 36; S. C. 7 Am. St. Rep. 818, where the question has recently been fully considered, upon reason and authority, by Mr. Justice Orton.
A similar question recently arose in Ireland, in a case where “ a road contractor obtained from a bank an advance on foot of contracts to be presented and fiated at the ensuing assizes, by parol authorized the manager of the bank to receive the amount of the presentments, and the clerk of the crown to transfer the cheques for the amount of the presentments to the bank, which the clerk agreed, in writing, to do; ” and it was “ held a valid equitable assignment, sufficient to preclude a judgment creditor of the contractor from having equitable execution against the amount of the presentments.” Mulhall v. M'Creery, 24 L. R. (Ir.), 500. But authority and discussion are unnecessary, in view of the decision of this court above cited.
By the Court.— The judgment of the circuit court is affirmed.